Citation Nr: 1742922	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial rating for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), status-post surgery for lung cancer, and chronic bronchitis, rated 30 percent as of June 29, 2007 and 60 percent as of December 18, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.S., and L.L.




ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a Board Hearing at the RO in May 2015.  A transcript of that hearing is of record.

In September 2015 and September 2016, the Board remanded this matter for additional development.


REMAND

Although further delay is regrettable, this matter must be remanded since the Board finds that there has not been substantial compliance with the December 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The December 2016 Board remand requested an examination with pulmonary functions tests to accurately determine the current severity of the Veteran's disability, and an opinion on whether the Veteran's lung scarring constituted a separate ratable disability.

The Veteran was provided a VA examination in January 2017.  The examiner noted that an in-person examination and electronic records review was performed.  The examiner cited a pulmonary function test from December 2015 to support the opinion.  Although the December 2015 examination performed pulmonary function tests, the examiner determined that the results did not accurately indicate the Veteran's current disability level.  Thus, the basis for the December 2016 Board remand was to obtain pulmonary function tests which accurately indicated the Veteran's current level of disability.  However, the examiner did not indicate that pulmonary function tests were performed, nor were any results discussed in the opinion.  The examiner cited the December 2015 results, but stated that the results accurately indicated the Veteran's current disability level.  However, the examiner did not explain why the same results, which the examiner at the time determined were not indicative of the Veteran's disability level, were now, almost two years later, accurately indicative of the Veteran's current disability level.  The examiner also did not opine whether the Veteran's lung scarring constituted a separate ratable disability.

Therefore, since no pulmonary function tests were conducted and no opinion on whether the Veteran's lung scarring constituted a separate ratable disability was provided, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with pulmonary function testing, to determine the current level of disability due service connected COPD, status-post surgery for lung cancer with scarring.  The examination should be conducted by a medical doctor who has not previously examined the Veteran.  The examiner should review the claims file and note that review in the opinion.  The examiner should perform and report the findings of all pulmonary function testing (pre/post bronchodilator), with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min).  The examiner should explicitly note if the new pulmonary function tests are indicative of the Veteran's current disability level, and if so, which result best represents that level.  The examiner should explicitly note any results not reported.  If the examiner determines the pulmonary function tests do not represent the current disability level, the examiner must explicitly support that conclusion with reasoning.  The examiner should also specifically indicate whether lung scarring has resulted in a disability separate from COPD.  The examiner should also confirm being a medical doctor who has not previously examined the Veteran.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

